ME JUSTICE MIDBUEN
delivered the opinion of the court.
This matter is before us upon the petition of Elbert D. Weed for his reinstatement as a member of the bar of this court; ho having been suspended for two years by the court’s order made and entered May 26, 1902, at the expiration of which time, it *457was provided, he might be restored to the privileges of an attorney and counselor upon proper petition, supported by satisfactory evidence of good conduct meantime. (26 Mont. 241, 67 Pac. 308.) At the expiration of one year of the time fixed in the order, Mr. Weed, by formal request, supported by petitions signed by many members of the bar and by numerous others, prayed that he be reinstated at that time. This request was denied. (28 Mont. 264, 72 Pac. 653.)
The present petition is accompanied by a certificate in writing, signed by nearly every member of the bar of the city of 'Helena, ’where the applicant has resided for many years; the signers being sixty-one in number. They include among' them four ex-justices of this court, as well as the twO' district judges residing in Helena. All of the gentlemen referred to as signing the certificate, which .was filed with the petition herein, certify “that during all of the time since the 26th day of May, 1902, the said Elbert P. Weed has conducted himself as, and is now, a man of good moral character.” The petition of the applicant, unlike the one presented a year ago, refers to the true reason why he was suspended, for that it refers specially to the files and records in the case.
Considering now the proper attitude of the petitioner, and the fact that his conduct since the date of his suspension, as appears from the certificate of the gentlemen referred to, has been such as to cause us to conclude that his conduct hereafter will be such as it should be as an attorney and counselor of this court, it is ordered that Elbert P. Weed be restored to the privileges of an attorney and counselor of this co\irt upon his taking the usual oath of office.